Citation Nr: 1708575	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an increased rating greater than 20 percent for residuals of frostbite to the right foot, with degenerative joint disease of the metatarsophalangeal joints, for accrued benefits purposes.

3.  Entitlement to an increased rating greater than 20 percent for residuals of frostbite to the left foot, with degenerative joint disease of the metatarsophalangeal joints, for accrued benefits purposes.

4.  Entitlement to a compensable rating for bilateral hearing loss, for accrued benefits purposes.

5.  Entitlement to service connection for circulation problems in the legs as secondary to a service-connected disability, for accrued benefits purposes.

6.  Entitlement to service connection for strokes as secondary to a service-connected disability, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to May 1952.  The Veteran passed away in May 2011, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  Accrued Benefits Claims

On June 14, 2012, the appellant was sent notice of the RO's decision denying entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.  On November 6, 2012, the appellant submitted a notice of disagreement, stating her disagreement with the "DENIAL OF DIC AND SC DEATH."  (Emphasis in original).  In October 2013, the RO issued a statement of the case with regard to the issue of entitlement to service connection for the cause of the Veteran's death only; this appeal was perfected in November 2013.  During her January 2017 hearing before the Board, the appellant expressed her desire to continue the appeal of entitlement to accrued benefits.  

As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonably construed as a disagreement with the rating decision.  38 C.F.R. § 20.201 (2016).  Pursuant to 38 C.F.R. § 3.152, a claim for "dependency and indemnity compensation will also be considered to be a claim for accrued benefits."  38 C.F.R. § 3.152(b)(2) (2016).  As the pertinent regulations define DIC benefits to include accrued benefits, the Board construes the appellant's notice of disagreement initiating an appeal for the denial of DIC benefits to include the denial of her claim for accrued benefits.  Accordingly, the November 2012 statement reflects a timely disagreement with the RO's denial of accrued benefits.  Therefore, a remand is necessary for the issuance of a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

II.  Cause of Death

After carefully reviewing the evidence of record, the Board finds that additional development is necessary.  The claims file reflects that the majority of the Veteran's service treatment records are fire-related.  The Veteran's service treatment records were originally requested by the RO in May 1997, when the Veteran was still alive.  The May 1997 request was sent to address code 13 and requested service treatment records, records from the Surgeon General's Office, and the Veteran's military personnel file.  In July 1997, the National Personnel Records Center (NPRC) responded that available records were forwarded.  The documents received consisted of the Veteran's separation examination and SGO's for an in-patient hospital visit.  In May 2013, the appellant submitted a completed NA Form 13055 in an attempt to reconstruct the Veteran's service treatment records.  In May 2013, the RO sent another request to the NPRC at address code 13, requesting complete medical and dental records.  In June 2013, the NPRC responded that the Veteran's service treatment records were fire-related, and included one medical record and SGO's.  Thereafter, the RO issued a formal finding of unavailability of the Veteran's service treatment records.

Although the RO has conducted development to recover the Veteran's service treatment records, additional efforts should be undertaken.  Specifically, the Veteran and the appellant have reported that the Veteran was hospitalized at the Osaka Army Hospital in Japan for several weeks following his in-service cold injury.  Although an SGO report contains some information regarding the hospitalization, it does not appear that the RO has requested the Veteran's in-patient clinical records for this hospitalization.  The Board notes that such inpatient records are sometimes stored separately from a Veteran's other service medical records.  Accordingly, the RO should request a search by NPRC for the Veteran's clinical and/or hospital records from the Osaka Army Hospital from December 1950 through January 1951, to include any separately stored records.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3) (West 2014).

Additionally, it is unclear what, if any additional development was taken based upon the appellant's NA Form 13055 ("Request for Information Needed to Reconstruct Medical Data").  Pursuant to M21-1, Part III.iii.2.E.1.b, a completed NA Form 13055 must be sent to the NPRC through the Personnel Information Exchange System (PIES) for reconstruction of the Veteran's records using code M05-V or M05.  Although the RO submitted an additional PIES request after the appellant provided NA Form 13055, it is unclear from the PIES request and the formal finding of unavailability whether NA Form 13055 was included.  Further, the request was sent to address code 13, not M05, as is required for development based upon NA Form 13055.  Accordingly, the RO should submit a new PIES request with the appellant's NA Form 13055 to address code M05 or M05-V to reconstruct the Veteran's service treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case that addresses the issues of entitlement to an increased rating greater than 20 percent for residuals of frostbite to the right foot, with degenerative joint disease of the metatarsophalangeal joints, for accrued benefits purposes; entitlement to an increased rating greater than 20 percent for residuals of frostbite to the left foot, with degenerative joint disease of the metatarsophalangeal joints, for accrued benefits purposes; entitlement to a compensable rating for bilateral hearing loss, for accrued benefits purposes; entitlement to service connection for circulation problems in the legs as secondary to a service-connected disability, for accrued benefits purposes; and entitlement to service connection for strokes as secondary to a service-connected disability, for accrued benefits purposes.  The appellant should be informed that, in order to perfect an appeal of these issues to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  Contact the NPRC and request a search for the Veteran's in-patient clinical records and/or hospital records from the Osaka Army Hospital in Japan dated from December 1950 through January 1951 showing treatment for a cold injury, to include any separately stored inpatient hospital records.  Incorporate any such records in the Veteran's claims file.  Associate all requests and responses with the Veteran's claims file.

3.  Submit a request to NPRC through PIES for reconstruction of the Veteran's service records based on the appellant's May 2013 NA Form 13055, using address code M05 or M05-V.  Associate all requests and responses with the Veteran's claims file.

4.  After conducting the development requested above, the appellant's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




